DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1 and 3-26 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
Response to Arguments
Initially, it is noted that applicant’s amendments have overcome the double patenting rejections and indefiniteness rejection.
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. The applicant argues that Vermeer does not teach or suggest while irradiating, continuously adhering a leading edge portion and continuously peeling a trailing edge. However, the Examiner disagrees. The positioning of Vermeer occurs before the solidification, and during solidification the belt is being continuously moved and adhering and peeling as claimed (claims 1 and 8, which make clear the positioning occurs before the solidification and then the solidification is simultaneous with the moving). Therefore, the Examiner maintains that Vermeer teaches the claimed feature.
Applicant argues that Vermeer fails to teach the length of the contact region has a length less than the object. However, the Examiner disagrees. In particular, Vermeer teaches an example where the contact region may have a length of less than that of the 3d object (Figure 14, note that object 50 is longer than the contact region which is only from about the end of object 50 to the middle of object 50). Therefore, the Examiner maintains the rejections over Vermeer.
Applicant’s arguments, see amendment, filed 3/8/2022, with respect to the prior art rejections over Hull have been fully considered and are persuasive.  The rejections over Hull have been withdrawn. Hull fails to teach or suggest step the contact region having a length dimension less than that of said object. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1, 3, 5, 7-9, 13, 17, 18, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeer et al. (WO2010/074566).
	
I.	Regarding claims 1, 3, 5, 7-9, 13, 17 and 18, Vermeer teaches a method of making a 3d object (abstract and Figure 1) comprising providing an apparatus (Figure 1) comprising a light source (page 4, lines 20-30), a carrier on which the 3d object is made (element 15, Figure 1), a movable foil positioned therebetween (comparable to a belt, see page 19, lines 11-18 and Figures) having a first and second surface and reversible in direction of travel (element 6, Figure 1), the belt being optically transparent and the belt permeable to a polymerization inhibitor (see page 29, lines 1-4, and note that the foil may be TPX which is permeable to oxygen, which is a polymerization inhibitor); applying a free radical polymerizable liquid (page 14, lines 8-14) to the first surface of the belt and contacting the second surface of the belt to the polymerization inhibitor (note that Vermeer’s process is considered to be conducted in the general atmosphere as no mention is made of the use of inert gas or a vacuum in an enclosed system, and given this condition, inherently oxygen will be contacting the second surface of the belt); pressing a portion of said belts first surface having the polymerizable liquid thereon to said carrier or object so that the belt adheres thereto with the polymerizable liquid positioned therebetween to provide a uniform coating (Figure 1); irradiating the polymerizable liquid with patterned (page 4, lines 24-26) actinic radiation through the belt from the light source to polymerize the polymerizable liquid positioned there between while moving the radiation source and continuously adhering and peeling an edge as claimed where the inhibitor passes through said belt to form an active surface (Figure 1); separating the belt from the carrier/3d object by advancing the belt lengthwise beyond said carrier or object and then advancing the belt in a height dimension (Figure 6 and page 17, lines 16-26, and note that it specifically recites lowering the applicator); and then repeating the steps by repeatedly reversing the direction of the belt and radiation source (Figure 1, note that the foil/belt will reversibly go up and down to contact the 3d object, and back and forth for reapplication of coating material).  Vermeer further teaches the apparatus comprising a frame with the belt and light source connected to the frame (Figure 1).  Finally, Vermeer teaches an example where the contact region may have a length of less than that of 3d object (Figure 14, note that object 50 is longer than the contact region which is only from about the end of object 50 to the middle of object 50).  Vermeer teaches all the critical limitations of claims 1, 3, 5, 7-9, 13, 17 and 18; therefore, Vermeer anticipates the claims.

II.	Regarding claims 21 and 24, Vermeer teaches an apparatus for 3d manufacturing (abstract) comprising: a radiation source comprising a light source (element 9, Figure 1); a carrier on which said 3d object is made (element 5, Figure 1); a moveable belt between the carrier and radiation source, which belt is optically transparent and permeable to a polymerization inhibitor (element 6, Figure 1 and see page 29, lines 1-4, and note that the foil may be TPX which is permeable to oxygen, which is a polymerization inhibitor); an applicator configured to apply a polymerizable material (element 2, Figure 1); a frame with the belt and radiation source connected to the frame and the frame defining a contact region having a length less than that of the object (Figure 14, note that object 50 is longer than the contact region which is only from about the end of object 50 to the middle of object 50); a drive assembly interconnecting the belt and frame (element 18, Figure 1); and a second drive assembly interconnecting the frame and the carrier element (element 14, Figure 1). Vermeer teaches all the critical limitations of claims 21 and 24; therefore, Vermeer anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer.

I.	Regarding claim 11, Vermeer teaches all the limitations of claim 1, but fails to teach laterally shifting the belt and radiation source as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a step of laterally shifting the belt and radiation source prior to repeating the steps.  One would have been motivated to make this modification as laterally shifting the belt and radiation source would allow for forming larger 3d objects in a continuous process.

II.	Regarding claim 14, Vermeer teaches the method of claim 1, including the use of a polymerizable liquid (see above), but fails to teach the liquid having a viscosity of at least 1,000 centipoise.  However, the viscosity of the polymerizable liquid is a result-effective variable.  The Examiner takes Official Notice that the viscosity of a coating liquid is well known to alter the coatability of the liquid.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

3.	Claims 6, 10, 16, 22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer in view of Hull et al. (U.S. PGPUB No. 2008/0169586).

I.	Regarding claims 6 and 16, Vermeer teaches all the limitations of claim 1, but fails to teach the belt being continuous or comprised of a fluoropolymer.  However, Hull teaches a similar process for forming a 3d object (see abstract and Figure 18A), where the irradiating is carried out with patterned radiation (0123-0127) and the use of a continuous fluoropolymer belt (element 36, Figure 2 and 0084).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a continuous fluoropolymer belt.  One would have been motivated to make these modifications as one could simply substitute a continuous fluoropolymer foil belt for Vermeer’s belt with a reasonable expectation of success and the predictable result of using the belt to form a 3d object.

II.	Regarding claim 10, Vermeer teaches all the limitations of claim 1 including moving the belt and radiation source lengthwise across said object without contacting the same to return belt and radiation source to a start position to allow for repeating the process of forming a layer on the 3d object or using a bidirectional approach (page 29, lines 14-24).  Vermeer fails to teach that the belt is spaced above the object.
	However, Hull makes clear that a similar process can be performed where the positions of the belt and object are swapped, such that the belt is above the 3d object being built (Figure 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the positions of the foil/irradiation structure with the 3d object being built in Vermeer’s process as disclosed by Hull.  One would have been motivated to make this modification as one could have made this modification with a reasonable expectation of success, and the predictable result of providing a system and process for building a 3d object.

III.	Regarding claims 22, 23 and 25, Vermeer teaches all the limitations of claim 21, but fails to explicitly teach the applicator comprising a plurality of independently controllable spray orifices or the belt comprising a fluoropolymer. 
However, Hull teaches a similar apparatus for 3d manufacturing (abstract) comprising: a radiation source, which is a light source (element 322, Figure 20A); a carrier on which the 3d object is made (element 332, Figure 20A); a moveable belt positioned between the carrier and radiation source, the belt optically transparent and permeable to a polymerization inhibitor (element 336, Figure 20A and see 0084, and note that the belt can be the fluoropolymer Teflon, polycarbonate or polypropylene all of which have some permeability to oxygen, which is a polymerization inhibitor); an applicator assembly operably associated with the belt and configured to apply a polymerizable liquid thereto (element 837, Figure 20A, and note the applicator can comprises a plurality of independently controllable spray orifices, see for Example, elements 837, Figure 18A and 0168); a frame with said belt and radiation source connected to frame and the frame defining a contact region, wherein the contact region has a length dimension less than that of said carrier or said object (element 335”, Figure 20A, note that the area where the contact is made between the object and the belt is less than the length of the carrier element 332); a first drive assembly interconnecting said belt and said frame (rollers 340, Figure 20A); and second drive assembly interconnecting the frame and the carrier (element 334, Figure 20A).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vermeer’s apparatus by using a fluoropolymer belt and an applicator that comprises a plurality of independently controllable spray orifices as disclosed by Hull. One would have been motivated to make this modification as one could have substituted a fluoropolymer foil belt and Hull’s plurality of independently controllable spray orifices for Vermeer’s belt and applicator with a reasonable expectation of success (particularly given the similarity between the two apparatuses and their mode of operation), and the predictable result of providing an apparatus for additive manufacturing.


4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer in view of Onishi (U.S. Pat. No. 5650260).

Regarding claim 4, Vermeer teaches all the limitations of claim 1, but fails to teach the applying step carried out by patterned coating of said belt with polymerizable liquid.  However, Onishi teaches a similar 3d manufacturing process (abstract) where a polymerizable liquid is applied to a belt in a pattern (abstract and column 7, line 64-column 8, line 56), followed by contacting with a carrier/3d object and then irradiating to provide a 3d manufactured product (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a method of applying the polymerizable liquid in a pattern for Vermeer’s generic coating process.  One would have been motivated to make this modification to provide an additional means of generating the structure in only the desired locations during the irradiation step.
 
5.	Claims 19, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer in view Sherwood (U.S. Pat. No. 7402273).

I.	Regarding claims 19 and 20, Vermeer teaches all the limitations of claim 1, including offsetting subsequent exposures (abstract), but fails to teach each irradiation step being a series of subsequent successive exposures.  However, Sherwood teaches utilizing pulsed UV exposures in place of single exposures in 3d manufacturing (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pulsed UV exposure in Vermeer’s process.  One would have been motivated to make this modification as Sherwood teaches that less power is consumed and less heat is generated by this method as compared to conventional continuous emission curing systems (abstract).

II.	Regarding claim 26, Vermeer teaches all the limitations of claim 21, including a drive unit configured to rotate the foil in a first and a second direction and an applicator assembly which includes a first dispenser configured to apply polymerizable material to the foil when the belt is rotated in a first direction and a second dispenser configured to apply polymerizable material to the foil when the belt is rotated in the second direction so that layers can be built as the foil moves one way and back the other (pages 29-30). Vermeer fails to teach the dispensers comprising spray dispensers.
	However, Sherwood teaches a 3d manufacturing process (abstract) wherein the polymerizable material is applied using a spray applicator (last paragraph, column 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a spray applicator for Vermeer’s dispensers. One would have been motivated to make this modification as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (as spray applicators are a well-known conventional device for application of polymerizable material in additive manufacturing processes), and the predictable result of providing an apparatus for 3d manufacturing.

Allowable Subject Matter
6.	Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to teach or suggest the belt being electrostatically charged and the applying carried out by electrospray AND a step of co-fabricating a sacrificial leading bumper and/or sacrificial trailing bumper with the object. Therefore, claims 12 and 15 would be allowable if rewritten in independent form including all the limitations of the base claim.

Conclusion
	Claims 1 and 3-26 are pending.
	Claims 1, 3-11, 13, 14 and 16-26 are rejected.
	Claims 12 and 15 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 4, 2022Primary Examiner, Art Unit 1717